Citation Nr: 0622121	
Decision Date: 07/26/06    Archive Date: 08/10/06	

DOCKET NO.  05-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, whether the reopened claim may be allowed.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from December 1969 to November 
1972.  He served in Vietnam from June 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Winston-Salem, North Carolina, that denied entitlement to the 
benefit sought.

A review of the evidence discloses that, although the 
veteran's claim for service connection for PTSD was reopened 
by a rating decision dated in June 2004, the evidence 
continued to show that the veteran's claimed in-service 
stressors had not been verified.  The Board notes that it is 
required to conduct an independent new and material evidence 
analysis in a claim involving a final decision.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 
1996).  Accordingly, the issue has been restated on the title 
page to reflect this requirement.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  Service connection for PTSD was denied by the RO in 
December 1999 and again in August 2000.

3.  Received in January 2003 was a reopened claim for service 
connection for PTSD.  

4.  The evidence received since the August 2000 RO decision 
is not cumulative or redundant and is sufficient, by itself, 
or in connection with evidence previously assembled, so as to 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2000 decision that denied service connection 
for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 20.1100 (2005).

2.  Evidence submitted to reopen a claim of entitlement to 
service connection for PTSD is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the instant 
case, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim as to whether new and material evidence has 
been submitted to reopen his claim of entitlement to service 
connection for PTSD.  This is the case because the Board is 
taking action favorable to the veteran by reopening the 
claim.  As such, this decision poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993) and Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Pertinent Legal Criteria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2005).

In general, unappealed RO decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
may not be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim."   See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991); see also, Knightly 
v. Brown, 6 Vet. App. 200 (1994).

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  Because the veteran filed his 
request to reopen his claim in January 2003, the new version 
of the law is applicable in this case.  

According to the relevant VA regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis.

When the RO denied the claim of entitlement to service 
connection for PTSD in December 1999 and again in August 
2000, the evidence for consideration included the veteran's 
service medical records, VA outpatient records, and a 
September 1999 PTSD development letter.  The service records 
were without reference to complaints or findings indicative 
of the presence of PTSD.  It was determined the evidence did 
not show a confirmed diagnosis of PTSD that would permit a 
finding of service connection.  

The evidence received since the denial action in August 2000 
includes private and VA medical records showing a principal 
psychiatric diagnosis of PTSD.  The evidence of record 
included a January 2003 statement from a private physician 
who examined the veteran that month and gave diagnoses of 
chronic PTSD and dysthymic disorder.  It was noted the 
veteran reported having worked at a depot in the Da Nang 
area.  He stated that he rode convoys and guarded the 
perimeter at the depot.  He claimed that he was "under fire 
from mortars and rockets frequently."  The evidence also 
includes the report of a VA psychiatric examination accorded 
the veteran in May 2004 at which time the examiner stated 
that it was more likely than not that the veteran's mental 
health condition was related to nervousness and anxiety that 
he experienced in service after his return from Vietnam.  She 
stated that she had reviewed the report of current clinical 
interview, the veteran's service records, and his private 
medical records.  It was her opinion that the veteran had 
PTSD that was most likely caused by or as a result of his 
experiences in combat.  

The aforementioned new evidence is material in that it bears 
on the underlying issue of whether the veteran has PTSD due 
to experiences in active service.  Consequently, the Board 
finds that the evidence submitted since the August 2000 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Thus, the 
Board finds that new and material evidence has been received 
since the August 2000 decision denying service connection for 
PTSD, and the claim is therefore reopened.  The Board notes 
that for new and material evidence purposes, the "credibility 
of the evidence is to be presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).





ORDER

As new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is granted to this extent only.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in situations where there is competent 
evidence of a current disability and evidence indicating a 
nexus between the claimant's disability and active service, 
VA is to obtain a medical opinion as to whether there is a 
nexus between that disability and the active service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  See also 
38 C.F.R. § 3.159 (2005).

Additionally, in Kent v. Nicholson, No. 30-4181 (U.S. Vet. 
App. March 31, 2006), the Court held that the VCAA required 
that the VA must notify the claimant of the information and 
evidence necessary to reopen a claim and of the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought.  The VCAA notices of 
record have not provided this information.

Also, while the veteran has been provided with notice of what 
types of information and evidence were needed to substantiate 
the claim for service connection, he was not provided with 
notice of the types of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) so as to 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and provide an explanation as to the 
types of evidence needed to establish both a disability 
rating and an effective date.

The Board also notes that a review of the record reveals that 
no attempt has been made to obtain any supporting 
documentation from the U.S. Army and Joint Services Records 
Research Center (JSRRC) with regard to the activities of the 
unit to which the veteran was assigned while serving in 
Vietnam.  The Board believes that such development would be 
helpful.

In view of the foregoing, further development is indicated 
and the case is REMANDED for the following actions:

1.  VA should ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, VA should ensure that the 
notification requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are fully complied with and 
satisfied.  The VCAA notice must also 
comply with the requirements set out in 
Kent.

2.  Thereafter, VA should contact the 
veteran and request that he provide as 
much specific information as possible 
with regard to his experiences while in 
Vietnam.  He is asked to provide more 
information regarding his reported 
exposure to sniper attacks and rocket and 
mortar attacks.  He is to be advised that 
this information is important to obtain 
evidence of any stressful event or 
events, and his failure to provide as 
complete a response as possible may 
result in the denial of his claim for 
service connection for PTSD.

3.  The U.S. Army and Joint Services 
Records Research Centers (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Room, 
Alexandria, Virginia, 22315-3802 should 
be contacted and asked to provide any 
information regarding activities of the 
855th General Support Company in Vietnam 
in February and March 1971.  The history 
or command chronology should also be 
provided for that unit from June 1970 to 
April 1971.  Any information obtained 
should be associated with the claims 
file.  If the efforts result in negative 
results, documentation to that effect 
should be placed in the claims folder. 

4.  Thereafter, if warranted by the 
evidence of record, the veteran should be 
provided a psychiatric examination for 
the purpose of determining the nature and 
etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should specifically note that he or she 
has reviewed the claims folder, to 
include any information obtained from the 
JSRRC.  All appropriate studies and 
tests, to include psychological testing, 
should be conducted.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by VA to be 
established by the record is sufficient 
to produce PTSD; (2) whether the criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between current symptomatology and 
one or more of the in-service stressors 
found to be established for the record by 
VA and found to be sufficient to produce 
PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.  

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  He is hereby placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655, failure 
to cooperate by not attending any requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  He is also placed on 
notice that he is to provide as specific information as 
possible with regard to his stressful experiences in Vietnam.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


